Case: 21-50473     Document: 00516361129          Page: 1    Date Filed: 06/17/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 17, 2022
                                   No. 21-50473                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julian Rivera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 6:18-CR-283-14


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Julian Rivera appeals the sentence imposed for his conviction of
   conspiracy to distribute and to possess with intent to distribute
   methamphetamine. He argues that the written judgment conflicts with the
   district court’s oral pronouncement of the sentence because the written
   judgment contains 19 discretionary conditions of supervised release that were


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50473        Document: 00516361129          Page: 2   Date Filed: 06/17/2022




                                      No. 21-50473


   not orally pronounced at sentencing. Specifically, he challenges the eighth
   mandatory condition, the ninth mandatory condition, and all 17 standard
   conditions in the written judgment.
             The district court failed to give Rivera adequate notice at sentencing
   that it was imposing the challenged conditions, and they must be excised
   from the written judgment to the extent they conflict with the district court’s
   oral pronouncement of the sentence. See United States v. Diggles, 957 F.3d
   551, 557-59 (5th Cir. 2020) (en banc); United States v. Mudd, 685 F.3d 473,
   480 (5th Cir. 2012). The Government disputes whether the eighth and ninth
   mandatory conditions must be stricken despite our conclusion that the
   district court did not pronounce them at sentencing.
             The eighth mandatory condition need not be excised because it is
   consistent with the district court’s oral pronouncement of a special
   assessment, the statute mandating the special assessment, and the district
   court’s intent that Rivera be required to pay the special assessment. See
   Mudd, 685 F.3d at 480. The ninth mandatory condition and the 17 standard
   conditions must be excised. See Diggles, 957 F.3d at 557-59; Mudd, 685 F.3d
   at 480.
             Accordingly, we VACATE in part and REMAND for the district
   court to amend the written judgment in accordance with this opinion. In all
   other respects, the judgment is AFFIRMED.




                                           2